Title: To Benjamin Franklin from Jacques Leveux, 20 May 1778
From: Leveux, Jacques
To: Franklin, Benjamin


Monsieur
Calais ce 20. May 1778
Mr. De Chaumont a eu la Bonté de me faire parvenire hier la lettre que vous m’avez fait l’honneur de m’ecrire le 15. de ce mois. Je n’en desirois pas davantage pour etre authorisé a secourir tous les sujets des Etats unis de l’amerique qui pouroient en avoir besoin dans ce Canton. Le zele avec lequel je m’y employerai vous prouvera par la suite que vous ne pouviez mieux placer votre confiance. Elle m’est bien glorieuse, Monsieur, et il me sera dans tous les tems bien agreable de pouvoir etre utile a de nouveaux alliés que ma nation estime a de si juste titres. Pour vous, Monsieur, j’ose vous assurer que ma reconnoissance est sans borne, et que votre nom qui m’etoit cher parce que je suis françois me le devient aujourd’huy bien d’avantage. J’ose vous demander la continuation de votre bienveillance et vous prier d’etre persuadé des sentimens respectueux avec lesquels j’ai l’honneur d’etre Monsieur Votre trés humble et trés obeissant serviteur
Jes. Leveux
 
Endorsed: Leveux Calais
Notation: 20 May 78
